DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not comply with Rule 11 (see 11.11, and 11.13(a)). According to MPEP 1825, the examiner may require new drawings where the drawings which were accepted during the international phase that did not comply with PCT Rule 11. 
Applicant is requested to submit corrected drawing sheets in compliance with Rule 11 and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the geodetic height" in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites “a first drain valve” in combination with “a drain valve”. Since the claim does not use proper antecedent basis, it is unclear whether “a first drain valve” is the same element as “a drain valve”, or whether the claim is reciting another separate element. It appears that deleting “a drain valve” from line 6 would resolve this issue.
	Claim 5 recites “the geodetic height”, however this is problematic since there is not antecedent basis for this limitation in the claim for a geodetic height of the second siphon, and claim 1 already establishes another instance of geodetic height.
Claims 8 and 10 recite the limitation “the second siphon”. There is insufficient antecedent basis for these limitation in the claims. Note that a second siphon is introduced in claim 4, and claims 8 and 10 do not depend on claim 4.
Claim 11 recites “second siphon”, however since this term does not use proper antecedent basis, it is unclear whether the claim is referencing the previously established “second siphon” or is referencing another instance of a second siphon.
Claim 12 recites the limitation "the second side” in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boehm (DE 10-2013-221584 A1, cited in the IDS on August 26, 2020, see translation provided).
	In regards to claim 1, Boehm discloses a gearbox (101) of a drive train of a wind turbine, the gearbox having an oil inlet (at 113) and oil outlet (at 131) and a lubrication system, the lubrication system comprising, 
an oil reservoir (103) having an outlet, 
a supply valve (unlabeled check valve on 112), 
a drain valve (137), 
a siphon (132) configured to adjust an internal oil level in the gearbox in an off-grid state of the wind turbine, the siphon having a first end (at node 135), a second end (within 103) and an elevated part between the first end and the second end (Fig. 5, see page 9, par. 4 of translation), 
a first drain valve (137) coupled to the oil outlet of the gear box configured to close in the off-grid state of the wind turbine (Fig. 5), 
wherein the oil reservoir is coupled to the supply valve and the supply valve is coupled to the inlet the gearbox (Fig. 5), the oil outlet of the gearbox is coupled to the first end of the siphon (at node 135), the supply valve is configured to open in an off-grid state of the wind turbine (see Fig. 5) and 
wherein the second end of the siphon coupled (at reservoir 103) to a second side (reservoir 103 side) of the first drain valve and the geodetic height (550) of the elevated part corresponds to the internal oil level during the off-grid state of the wind turbine (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (DE 10-2013-221584 A1) in view of Hopp (EP 2,246,562 A2, cited in the IDS on October 8, 2019, see translation provided).
	In regards to claim 2, Boehm is silent about whether the gearbox is a two stage gearbox and a first stage has a first internal level and a second stage has a second internal oil level in the off-grid state of the wind turbine.
	Hopp discloses a gearbox is a two stage gearbox and a first stage (72.1) has a first internal level and a second stage (72.2.) has a second internal oil level (Fig. 6).
	Boehm discloses a gearbox for a wind turbine with lubricant in the off-grid state, however does not disclose a two stage gearbox. Hopp, which is also directed to a wind turbines, discloses a two-stage gearing arrangement that enables speed increasing in the desired stage arrangement for a high speed generator (Hopp page 7, par. 7 of English translation). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention was made to modify the gearbox of Boehm by providing a two stage gearbox with a first stage has a first internal level and a second stage has a second internal oil level, as taught by Hopp, such that there is the first internal level and the second internal level in the off-grid state of the wind turbine, to provide a gearing arrangement that enables speed increasing for the generator (Hopp page 7, par. 7 of English translation).
	In regards to claim 3, the modified gearbox of Boehm comprises the first internal oil level and the second internal oil level differ from each other (Interpretation I: Boehm Fig. 5 with internal oil levels being defined based on locally measured minimum and maximum within each stage; Interpretation II: 
	In regards to claim 4, the modified gearbox of Boehm lacks a second siphon having a first end and a second end.
	Hopp further discloses siphon for stages of a gearbox (including a second siphon, ex. 130.2, Fig. 6) which have a first end and a second end (also, see Figs. 2a-2e).
	Boehm discloses a siphon for a gearbox, however does not disclose a second siphon. Hopp, which is also directed to a gearbox discloses a second siphon which enables hydraulically sealed stages and different levels of oil sumps for each gear stage individually (Hopp page 7, pars. 9, 11 of English translation). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention was made to further modify the gearbox of Boehm by providing a second siphon having a first end and a second end, as taught by Hopp, to enable different levels of oil sumps for each gear stage individually (Hopp page 7, par. 11 of English translation).
	In regards to claim 5, the modified gearbox of Boehm comprises the second siphon (Hopp 30, 130) has an elevated part between the first end and the second end and the geodetic height of the elevated part corresponds to the second internal oil level during the off-grid state of the wind turbine (Hopp Fig. 2b, 2c; also see Boehm Fig. 5).
	In regards to claim 6, the modified gearbox of Boehm comprises the first stage of the gearbox has a first oil outlet and the second stage of the gearbox has a second oil outlet (Boehm Fig. 5, also see Hopp Fig. 6).
	In regards to claim 7, the modified gearbox of Boehm, as modified above, appears to comprise the second oil outlet of the gearbox is coupled to a second drain valve (Hopp Figs. 2d, 2e; also see Boehm 137 in Fig. 5).
	Furthermore, Hopp and Boehm discloses siphon arrangements with outlets of the gearbox coupled to different drain valves (Hopp Figs. 2a, 2b, 2d, 2e; Boehm Fig. 5).

	In regards to claim 8, the modified gearbox of Boehm as modified in claim 7, comprises the first end of the second siphon is coupled to the second oil outlet of the second stage of the gearbox and the second end of the second siphon is coupled to a second side of the second drain valve (ex. Hopp Fig. 2d).
	In regards to claim 9, the modified gearbox of Boehm, as modified above in claim 2 to have two stages, comprises the second oil outlet of the gearbox is coupled to the first oil outlet of the gearbox (Boehm Fig. 5).
	In regards to claim 10, as far as it is definite, the modified gearbox of Boehm as modified above in claim 4, comprises a second siphon (ex. Hopp 130.2) coupled to the second oil outlet of the second stage of the gearbox (Hopp Fig. 6) and the second end of the second siphon is coupled to the first oil outlet of the first stage of the gearbox (Boehm Fig. 5).
	In regards to claim 11, the modified gearbox of Boehm as modified above in claim 4, comprises the second siphon is a breather siphon (Hopp 35, Fig. 2a-2b, 2e).
	In regards to claim 12, the modified gearbox of Boehm, comprises the second side of the first drain valve (Boehm 137) is coupled to an oil tank (Boehm 143, Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doertoluk (US 10,145,463) discloses siphon 30 for a gearbox arrangement in conjunction with a drain valve 28.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745
12/29/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/30/2021